     Case 3:14-cv-01191-JLS-KSC Document 399 Filed 01/16/20 PageID.26553 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     CROSSFIT, INC., a Delaware                            Case No.: 14-CV-1191 JLS (KSC)
       corporation,
12
                                            Plaintiff,       ORDER ON THE PARTIES’
13                                                           JANUARY 14, 2020 JOINT STATUS
       v.                                                    REPORT
14
       NATIONAL STRENGTH AND
15                                                           (ECF No. 398)
       CONDITIONING ASSOCIATION, a
16     Colorado corporation,
17                                     Defendant.
18
19           Presently before the Court is Plaintiff CrossFit, Inc. (“CrossFit”) and Defendant
20     National Strength and Conditioning Association’s (“NSCA”) Joint Status Report (“Joint
21     Rep.,” ECF No. 398), filed pursuant to the Court’s December 4, 2019 Order Granting in
22     Part and Denying in Part Plaintiff CrossFit, Inc.’s Renewed Motion for Terminating
23     Sanctions, ECF No. 394. Following multiple meet-and-confer efforts, the Parties report
24     that they have been unable to agree either to the terms for the NSCA’s payment of the
25     $3,997,868.66 in monetary sanctions or to the amount of damages to which CrossFit is
26     entitled. See generally Joint Rep.
27           Accordingly, the Court ORDERS the NSCA to pay $1.5 million of the
28     $3,997,868.66 in monetary sanctions on or before January 31, 2020. The Court further

                                                         1
                                                                                  14-CV-1191 JLS (KSC)
     Case 3:14-cv-01191-JLS-KSC Document 399 Filed 01/16/20 PageID.26554 Page 2 of 2


 1     ORDERS the Parties to meet and confer regarding the security interest and payment plan
 2     issues on or before January 24, 2020, and to file another Joint Status Report on or before
 3     January 31, 2020. CrossFit MAY FILE a motion for default judgment concerning the
 4     damages to which it is entitled on or before April 13, 2020. Should CrossFit file its default
 5     motion, the NSCA SHALL FILE its opposition on or before July 13, 2020; CrossFit MAY
 6     FILE its reply, if any, on or before September 11, 2020; and the Court SETS a hearing for
 7     October 22, 2020 at 1:30 p.m. in Courtroom 4D.
 8            In light of the posture of this action, the Court again encourages the Parties to pursue
 9     any alternative dispute resolution options they feel may prove fruitful. Should the Parties
10     wish to pursue mediation before any of the Magistrate Judges in this District, the Court
11     will facilitate contact.
12            IT IS SO ORDERED.
13
14     Dated: January 16, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
                                                                                   14-CV-1191 JLS (KSC)
